Title: From Thomas Jefferson to Lucy Ludwell Paradise, 1 June 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris June 1. 1789.

Your favors of May the 5th. and 15th. should not have been so long unacknoleged but that I expected always that the next post would bring us the long-expected deed. Your last of May 26. puts off our hopes indefinitely. I cannot paint to you Mr. Paradise’s impatience to leave this place. He happened to be present when I received your letter, and instead of pressing him to write Mr. Young, I have found it necessary to engage him not to write, because he could not have restrained himself from expressions which would have done no good. In fact Mr. Young, perfectly at his ease, and Mr. Paradise, broiling on a gridiron, are a perfect contrast, and you may suppose that the letters of the latter, written in such a situation, would breathe neither patience nor friendship. I have written to Dr. Bancroft to endeavor to send off the deed by the first post. I will recommend it strongly to you, Madam, if no attorney but Mr. Young can draw this deed, to beseige his door till he delivers it to you. It is with difficulty Mr. Paradise can be kept here now, and no earthly consideration will retain him 24. hours after my departure, which I am in hourly expectation of fixing. Yet, besides his own ease, the honor of his family depends on his not returning to London till he may do it with safety, and especially the honor of his daughter and the condition of her children. As I think it improbable that letters written after your receipt of this should find me here, and nobody will open my letters in my absence it would be better the deed should be addressed directly to Mr. Paradise  either at his antient lodgings or chez M. Jefferson &c.—I am much indebted to you for your attention to my commission about the books, and am well pleased that those which went above the prices I noted, were not purchased. Sensible that I labour grievously under the malady of Bibliomanie, I submit to the rule of buying only at reasonable prices, as to a regimen necessary in that disease. My daughters greet you in the most friendly terms, and I have the honor of repeating to you assurances of the esteem & attachment with which I am Dear Madam Your most obedt. & most humble servt.,

Th: Jefferson

